Citation Nr: 0913096	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-00 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
May 29, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to 
February 1991 and from December 2003 to April 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Tampa, Florida, 
which denied payment or reimbursement of unauthorized medical 
expenses incurred at a private medical facility on May 29, 
2006.   

The Veteran and his spouse presented testimony at a personal 
hearing in March 2009 before the undersigned Acting Veterans 
Law Judge.  A copy of the hearing transcript was attached to 
the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the medical treatment at a private medical 
facility on May 29, 2006, the Veteran was service-connected 
for tinnitus, rated as 10 percent disabling since April 16, 
2005; and for chronic lumbar strain, rated as noncompensable 
since April 16, 2005.  

2.  The treatment the Veteran received at the Brooksville 
Regional Hospital on May 29, 2006, was for symptoms a 
reasonable person would have considered life threatening; and 
VA medical facilities were not feasibly available at the time 
the Veteran received that treatment.  




CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred on May 29, 2006, at Brooksville 
Regional Hospital have been met.  38 U.S.C.A. §§ 1728, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 17.53, 17.120, 17.1000-17.1003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist Veterans in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Here, the Board is granting in full the benefits sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Payment or reimbursement of unauthorized medical expenses

The admission of a Veteran to a non-VA hospital at VA expense 
must be authorized in advance.  In the case of an emergency 
that existed at the time of admission, an authorization may 
be deemed a prior authorization if an application, whether 
formal or informal, by telephone, telegraph, or other 
communication, made by the Veteran or by others on his/her 
behalf is dispatched to VA for Veterans in the 48 contiguous 
States and Puerto Rico, within 72 hours after the hour of 
admission, including in the computation of time Saturday, 
Sunday, and holidays.  38 C.F.R. § 17.54 (2008).

Pursuant to 38 C.F.R. § 17.52(a), VA may contract with non-VA 
facilities for care.  Furthermore, 38 C.F.R. § 17.120 (2008) 
provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed under the following circumstances:

(a)  For Veterans with service-connected 
disabilities.  Care or services not previously 
authorized were rendered to a Veteran in need of 
such care or services:

(1)  For an adjudicated service-connected 
disability;

(2)  For non-service-connected disabilities 
associated with and held to be aggravating an 
adjudicated service-connected disability;

(3)  For any disability of a Veteran who has a 
total disability permanent in nature resulting from 
a service-connected disability;

(4)  For any illness, injury, or dental condition 
in the case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C. ch. 31 and 
who is medically determined to be in need of 
hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b)  In a medical emergency.  Care and services not 
previously authorized were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health, and

(c)  When Federal facilities are unavailable.  VA 
or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services 
required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or 
would have been refused.

See also 38 U.S.C.A. § 1728 (West 2002); Zimick v. West, 11 
Vet App. 45, 49 (1998).

Prior to the unauthorized hospital treatment in question, the 
Veteran was service connected for tinnitus, rated as 10 
percent disabling since April 16, 2005; and for chronic 
lumbar strain, rated as noncompensable since April 16, 2005.  
The treatment received on May 29, 2006, was for complaints 
related to a nonservice-connected disability.  Thus, 
resolution of the foregoing issue turns on whether the 
treatment was for a medical emergency such that a VA facility 
was not feasibly available.

The Veteran contends that he is entitled to payment or 
reimbursement of the medical expenses he incurred on May 29, 
2006, at the Brooksville Regional Hospital.  The Veteran 
contends that he meets the criteria for payment under the 
Veterans Millenium Health Care and Benefits Act.  He is 
financially liable to the provider for emergency treatment.  
He was enrolled in VA's health care system and received 
treatment within a 24 month period preceding the claimed 
emergency care.  He did not have any other coverage under a 
health plan contract that would pay, in whole or part.  VA 
facilities were not feasibly available and an attempt to use 
them beforehand would have been hazardous to life or health.  

On May 29, 2006, the Veteran thought he was experiencing 
symptoms of a heart attack.  He had been instructed by his VA 
primary care provider to call the VA sick call line before 
going to an emergency room for treatment.  He did that and 
was instructed to go to the nearest emergency room, which he 
did.  The VA hospital in Tampa, Florida was over 55 miles 
away, and Brooksville Regional Hospital was approximately 10 
miles away.  He had sought treatment at the Pinebrook 
Regional Medical Center, a private medical facility, in 
Brooksville, Florida on a previous occasion and was told they 
were not set up for emergency care to the public.  His 
primary care provider had previously mentioned the 
Brooksville Regional Hospital as the nearest emergency room.  
He believed that Brooksville Regional Hospital qualified as a 
hospital emergency department where he was provided emergency 
services.  

The Veteran's claim was initially denied in August 2006 on 
the basis that VA facilities were feasibly available to 
provide the care he needed, and that a prudent layperson 
would not have reasonably viewed the visit as an emergency or 
thought that a delay in seeking immediate attention would 
have been hazardous to life or health.  

Review of the Veteran's claims file includes a VA medical 
record that reveals in January 2006 he had been seen at the 
Tampa VAMC for complaints of an episode of chest tightness, 
shortness of breath, dizziness and near syncope that lasted 
approximately one hour.  He first had been seen at a VA 
community based outpatient clinic which referred him to the 
emergency room at the Tampa VAMC.  When seen, he still 
complained of feeling dizzy and weak.  The impression was 
chest tightness, cannot rule out acute coronary syndromes.  

A VA outpatient treatment record shows that approximately one 
week later he was seen for follow-up on dizziness, light 
headedness, and chest tightness.  The impression was fatigue, 
palpitations, and muscle weakness with elevated "CK".  He 
was to wear a Holter monitor one day and the examiner 
reviewed the sick call line number with the Veteran and his 
wife.   

A VA medical record notes that VISN-TELCARE at the Tampa VAMC 
received a call from the Veteran at 12:04 p.m. on May 29, 
2006, with a chief complaint of hypotension of two hours 
duration, the system recommendation was "urgent" and the 
nurse recommendation was "urgent".  The nurse's comments 
were that the Veteran called regarding low blood pressure 
with whole body trembling.  He was advised to have a friend 
drive him to a local medical facility for evaluation and 
treatment.  Additional comments on May 31, 2006, indicate the 
status of the call was completed and VA noted the discharge 
instructions from Brooksville Regional Hospital.  He was 
diagnosed with tremors and prescribed beta-blocker 
medication.   

Medical records from Brooksville Regional Hospital include 
the initial assessment form that noted the Veteran complained 
of chest cramping since that morning.  He also had trembling 
and headache since Saturday.  He was assessed as priority 3, 
semi-urgent.  Another assessment noted the Veteran reported 
onset of pain was more than a week earlier.  He described the 
pain as intermittent, cramping which was exacerbated by 
nothing and relieved by nothing.  On an assessment for chest 
pain, the Veteran reported that the symptoms started 
gradually two hours earlier and had lasted two hours.  His 
symptoms were exacerbated by activity and relieved by rest.  
At that time he reported no pain.  

A disposition page shows the Veteran presented at Brooksville 
Regional Hospital at 12:41 p.m. and was released at 3:22 p.m.  
He had an examination, an electrocardiogram, laboratory tests 
and an X-ray.  His initial vital signs included chest pain of 
an intensity of 5/10.  His presenting complaint was chest 
pain-atraumatic and the discharge diagnosis was tremors.  He 
was discharged with prescribed medication used to treat 
angina and high blood pressure, and was to check with his 
primary care physician.  

An August 2006 VA Chief Medical Officer decision denied 
entitlement to payment or reimbursement of the medical 
expenses associated with the foregoing private hospital 
treatment because VA facilities were feasibly available to 
provide the care, and a prudent layperson would not have 
reasonably viewed the visit as an emergency or thought that a 
delay in seeking immediate attention would have been 
hazardous to life or health.  

A VA Chief Medical Officer reviewed the claim and in a 
decision dated in November 2007 denied the claim as tremors 
were a non-emergent case, and it was a case with a condition, 
which, for a layman, did not fit the legal conditions for 
reimbursement of an emergency room visit.  The condition was 
not of such nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  

The Veteran and his wife testified in March 2009 as to the 
events on May 29, 2006.  The Veteran stated that he had 
finished serving on an honor guard for a funeral with 
military honors and felt lightheaded, had cramps, and chest 
pains similar to those he had previously experienced.  His 
blood pressure was low, and he called the VA sick call number 
and was told to go to the nearest emergency room.  His wife 
drove him to Brooksville Regional Hospital as the Veteran 
felt dizzy, had chest pains and a headache and felt like he 
was going to pass out at any time.  He was concerned for his 
life.  He described the treatment he received at Brooksville.  

The Veteran's wife testified as to the events that occurred 
in January 2006 when he first sought treatment at a VA clinic 
in Brooksville where he had been told it was not an emergency 
facility and to go to the emergency room in Tampa.  Later, 
the primary care physician provided them with a phone list to 
use if that same type of situation happened again.  She also 
described the events of May 29, 2006.  She testified that at 
the Brooksville Regional Hospital emergency room, the 
hospital admissions representative called VA to get an okay 
and the Veteran was taken back to be treated.  The Veteran's 
wife also submitted a lay statement in March 2009 similar to 
her testimony.  The Veteran's wife also asserted that the 
Veteran sought medical treatment as instructed by both the 
Veteran's primary care physician and the VA phone nurse help 
line and therefore should not be responsible for payment of 
the medical expenses for treatment received by the Veteran on 
May 29, 2006.   

The Board has considered the August 2006 and November 2007 
medical determinations of a VAMC Chief Medical Officer 
suggesting that the hospital treatment for a non-service-
connected condition was non-emergent and that a VA facility 
was feasibly available.  However, the Board finds that the 
opinions have limited probative value because they fail to 
point to a specific emergency room treatment record or 
finding contained therein to support the conclusion that 
emergent treatment was not required.  In addition, the 
determinations do not address the May 29, 2006 VA medical 
report of the TELCARE line which shows the recommendation by 
the system and the nurse was that the situation was urgent 
and the Veteran was advised to go to a local medical 
facility.  At the emergency room, the determination of the 
Veteran's triage prior was semi-urgent, and he was checked 
for a cardiac condition due to his complaints of chest pain 
and other symptoms.  Moreover, the Board finds the cursory 
explanation of whether VA facilities were feasibly available 
to be unavailing, particularly in light of the records which 
set forth that the Veteran's place of residence was 
approximately 55 miles from the nearest VA medical facility 
with an emergency room.

Given the evidence of record, the Board concludes instead 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health, considering the history of a 
visit to a VA emergency room in Tampa several months earlier 
for similar symptoms which included a diagnosis that could 
not rule out acute coronary symptoms, the severity of the 
Veteran's symptoms, and the initial medical assessment of the 
Veteran's status by the VISN-TELCARE system as urgent.  A 
prudent lay person, under these circumstances, would have 
reasonably had concern over his life and well being.  It is 
significant to consider the situation from the Veteran's 
perspective prior to admission in a situation deemed urgent 
by a medical professional and absent the benefit of competent 
medical assessment when experiencing the symptoms.  It is not 
unreasonable for one to conclude that immediate attention was 
required.

Additionally, the Board concludes that VA medical facilities 
were not feasibly available in this instance.  When 
determining whether a VA facility was feasibly available, 
consideration must be given to the urgency of the Veteran's 
condition, the relative distance of any travel involved, and 
the length of any delay that would have been required to 
obtain treatment from a VA facility.  Here, the nearest VA 
facility with an emergency room was a VAMC approximately 55 
miles from the Veteran's home, while the Brooksville Regional 
Hospital was only approximately 5 to 10 miles from his home, 
significantly closer.  In addition, as shown by a VA medical 
record and reported by the Veteran, he had been instructed by 
VISN-TELCARE to go to a local medical facility for evaluation 
and treatment.  He and his wife understood that to be 
Brooksville Regional Hospital.  

All this considered, the Board will resolve all reasonable 
doubt in the Veteran's favor and conclude he is entitled to 
payment or reimbursement of the unauthorized medical expenses 
he incurred on May 29, 2006, at the Brooksville Regional 
Hospital.  38 C.F.R. §§ 3.102, 4.3.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
May 29, 2006, is granted.  




____________________________________________
	DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


